DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Applicants have filed several applications directed to similar inventive concepts.  This not impermissible but the Examiner has deemed that these Applications are not patentably distinct from one another for the reasons noted below.  In prior office actions in the below indicated applications, the Examiner has provided detailed analysis of each rejection and the secondary references relied upon therein.  In the interest of compact prosecution and the saving of trees, the Examiner will, instead, present the same information in an easy to read table format.
Each copending application or published patent recites a related characterization technique, structure or methodology on which novelty relies.  The below tables will break up the double patenting rejections by both the related characterization technique, structure or methodology and whether the rejection is non-provisional (i.e. over a published patent) or provisional (over a copending application only).  Each table will present the document the double patenting rejection is predicated on, which limitations are met (and by which claims) and which limitations are lacking in the document. After each table, the Examiner will lay out where the missing limitations are taught in the prior art as mere obvious modifications (again, this mirrors the prior double patenting rejections put forth in previous office actions in the FUJIFILM Applications).

Rejections predicated on the C-H derived carbon limitation
Patented Double Patenting Rejections predicated on C-H derived carbon limitations on the magnetic layer





Patent
Tape or device and which claims
Magnetic layer with binder and ferromagnetic powder
Abrasive in magnetic layer
C-H derived carbon limitation on magnetic layer
Specific lubricant in magnetic layer
Back coat

Effective US filing date









10,347,280
Tape
claim 1-9
Claim 1
See below
Claim 1
Claim 1
See below

6-19-2017
10,477,072
Tape
claim 1-16
Claim 1
Claim 1
Claim 1
Claim 1
See below

6-13-2017
10,431,249
Tape/Dev
claim 1-16
Claim 1
See below
Claim 1
Claim 1
See below

6-13-2017
10,497,388
Tape
claim 1-19
Claim 1
Claim 18
Claim 1
Claim 1
See below

6-16-2017
10,431,248
Tape/Dev
claim 1-16
Claim 1
See below
Claim 1
Claim 1
See below

6-6-2017
10,522,180
Tape
claim 1-7
Claim 1
See below
Claim 1
Claim 1
See below

12-15-2016
10,438,628
Device
claim 1-6
Claim 1
See below
Claim 1
Claim 1
See below

12-26-2017
9,721,605
Tape
claim 1-12
Claim 1
See below
Claim 1
Claim 1
See below

12-22-2015
9,984,716
Device
claims 1-6
Claim 1
See below
Claim 1
Claim 1
See below

12-26-2017
9,711,174
Tape
claim 1-9
Claim 1
See below
Claim 1
Claim 1
See below

12-24-2015
9,721,606
Tape
claim 1-11
Claim 1
See below
Claim 1
Claim 1
Claim 1

7-25-2016
10,490,220
Device
claim 1-6
Claim 1
See below
Claim 1
See below
See below

3-14-2018
10,410,666
Device
claims 1-4
Claim 1
See below
Claim 1
Claim 1
See below

3-14-2018
10,134,433
Device
claims 1-7
Claim 1
See below
Claim 1
Claim 1
See below

3-14-2018
10,373,639
Device
claims 1-4
Claim 1
See below
Claim 1
Claim 1
See below

3-14-2018
10,515,661
Device
Claim 1-3
Claim 1
See below
Claim 1
See below
See below

3-14-2018
10,854,233
Mdm/Dev
claim 1-13
Claim 1
Claim 1
Claim 1
Claim 1
Claim 5

9-27-2018
10,706,875
Device
claim 1-20
Claim 1
See below
Claim 1
Claim 1
See below

6-28-2019


Copending Application Double Patenting Rejections predicated on C-H derived carbon limitations on the magnetic layer




Copending Application
Tape or device and which claims
Magnetic layer with binder and ferromagnetic powder
Abrasive in magnetic layer
C-H derived carbon limitation on magnetic layer
Specific lubricant in magnetic layer
Back coat

Effective US filing date









16/038,669
Medium
Claim 1-7
Claim 1
Claim 1
Claim 1
Claim 1
Claim 6

7-18-2018
16/361,589
Tape/Dev
Claim 1-7
Claim 1
See below
Claim 1
Claim 1
Claim 6

3-22-2019
17/160,534
Cart/App Claim 1-19
Claim 1
Claim 4
Claim 1*
Claim 1
Claim 8

1-28-2021
THIS APP
Tape/Dev Claim 1-8
Claim 1
See below
Claim 1
Claim 1
Claim 7

3-22-2019


	As noted above, all the rejections are non-provisional except the rejection predicated on 17/160,534, which is a provisional double patenting rejection because it’s effective US filing date (1-28-2021) is after the present Application’s effective US filing date (3-22-2019).
*: This Application claims the C-H derived carbon in at least an inner winding portion but does not exclude the entire tape medium possessing the claimed C-H derived carbon requirements. As such, the two limitations are deemed to read on each other as a tape having a full magnetic layer possessing the C-H derived carbon requirement would necessarily possess the same property in the inner winding portion.
**: The measurement of the C-H derived carbon is utilized for the same purpose and is done after an additional processing step; however, the range in results produced by the two methods would still have significant overlap.  As such, the Examiner deems that there is insufficient distinction between these two characterization methods to exclude Double Patenting between these types of Applications (i.e. many products covered by one set of claims would be fully encompassed by the other given the overlapping range in results from the two characterization methods). 
Regarding the requirement for the claimed lubricants, reference Imaoka (U.S. Patent No. 8,535,817) teaches that these classes of lubricants are well established as additives for the magnetic layer, back coat layer, etc. (at least examples).
Regarding the requirement for a claimed surface roughness, Imaoka (‘817) discloses similar magnetic tapes and devices meeting the claimed surface roughness limitations as obvious for improved running characteristics (col. 19, lines 44 – 59).
Regarding the requirement for a back coating layer and/or non-magnetic underlayer, Imaoka (‘817) teaches that these layers are conventional in magnetic tapes for improving the electromagnetic and running characteristics of a tape (col. 17, lines 45 – 63 and examples).
Regarding the thickness values of the various layers and the total overall thickness of the medium, the Examiner notes that these are all results effective variables that can be optimized to meet the claimed ranges as taught by Imaoka (col. 5, lines 1 – 21; col. 17, lines 59 – 67; col. 22, lines 50 – 58; and examples). 
Regarding the distinction between the above documents which claim a device including the magnetic tape versus the presently claimed limitations directed solely to the tape, the Examiner notes that other than the use of a TMR head limitation, the device limitations are nominal and would not support a restriction requirement between the magnetic tape of claim 1 and the device of the document claims.  The use of MR, including TMR, GMR, etc., heads is nominal/old, as taught by Imaoka ‘817 (at least Title; Abstract; Examples; and col. 20, lines 1 – 14 and col. 26, lines 20 - 23).
It would, therefore, have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of the above cited documents in view of the secondary references indicated above to produce a magnetic tape meeting the claimed limitations and having improved dispersibility combined with good running characteristics and electromagnetic performance.
	The above references fail to claim the difference in refractive index (N) determined by the claimed methodology.  However, Kawakami et al. (U.S. Patent No. 4,590,119) disclose that controlling the N of a layer (polyester support in Kawakami et al.) is known to be critical for controlling the ‘slipperiness’ and running properties of the medium (col. 1, lines 1 – 12; col. 3, line 36 bridging col. 4, line 13; col. 4, lines 37 – 45; col. 4, line 67 bridging col. 5, line 18; and examples).  A similar logic can easily be extended to the magnetic layer, as the surface of the magnetic layer also contacts the various rollers and surfaces within a tape apparatus.  While Kawakami et al. does not explicitly disclose controlling the N of the magnetic layer surface, the Examiner deems that there is sufficient guidance in the art to have determined the optimum value of a results effective variable such as the N of the magnetic layer, regardless of the methodology, through routine experimentation, especially given the teaching in Kawakami et al. regarding the criticality of the N value for achieving good ‘slipperiness’ and running properties of a magnetic tape.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In addition, Kasada (U.S. Patent App. No. 2019/0295581 A1) teaches an identical formula wherein they explicitly teach that controlling the magnetic layer to possess the claimed difference in refractive index produces magnetic layers having sufficient hardness to prevent chipping even in low temperature and high humidity environments (Title; Abstract; and at least Paragraphs 0057 – 0059).
It would, therefore, have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of the indicated references to utilize dN values meeting the claimed limitations as taught by Kawakami et al. and/or Kasada, since such limitations are established in the art for improving the running properties of the medium and/or providing increased hardness even in low temperature and high humidity environments.

Rejections predicated on the absolute value of the difference in index of refraction limitation.
Patented Double Patenting Rejections predicated on the absolute value of N in in-plane vs transverse direction





Patent
Tape or device and which claims
Magnetic layer with binder and ferromagnetic powder
N in in-plane vs thickness direction of magnetic layer
Back coat



Effective US filing date









10,902,874
Tape/Dev
claims 1-18
Claim 1
Claim 1
Claim 6



7-26-2019



Copending Application Double Patenting Rejections predicated on the absolute value of N in in-plane vs transverse direction




Copending Application
Tape or device and which claims
Magnetic layer with binder and ferromagnetic powder
N in in-plane vs thickness direction of magnetic layer
Back coat



Effective US filing date









16/361,589
Tape/Dev
Claims 1-7
Claim 1
Claim 1
Claim 6



3-22-2019
16/361,597
Tape/Dev
claims 1-6
Claim 1
Claim 1
Claim 5



3-22-2019
16/522,894
Tape/Dev
claims 1-18
Claim 1
Claim 1
Claim 5



7-26-2019
16/832,284
Tape/Dev
claims 1-12
Claim 1
Claim 1
Claim 6



9-11-2018
16/832,788
Tape/Dev
claims 1-12
Claim 1
Claim 1
Claim 6



9-11-2018
17/032,621
Tape/Dev/Cart
Claims 1-20
Claim 1
Claim 1
Claim 5



7-26-2019
17/330,680
Tape/Cart/Dev
Claims 1-16
Claim 1
Claim 1
Claim 1



1-30-2020
17/326,458
Tape/Dev
Claims 1-14
Claim 1
Claim 1
Claim 6



9-11-2018
17/328,620
Tape/Cart/Dev
Claims 1-20
Claim 1
Claim 1
Claim 4



12-26-2019
17/368,274
Tape/Dev
Claim 1-7
Claim 1
Claim 1
Claim 6



3-22-2019
THIS APP
Tape/Dev
Claim 1-8
Claim 1
Claim 1
Claim 6



3-22-2019
16/727,181
Tape/Dev
claims 1-18
Claim 1
Claim 1
See below



12-26-2019
16/777,411
Tape/Dev
claims 1-20
Claim 1
Claim 1
Claim 5



1-30-2020

	Those documents listed above that have an effective US filing date after 3-22-2019 are provisional double patenting rejections (i.e. 16/522,894; 17/032,621; 17/330,680; 17/328,620; 16/727,181; and 16/777,411). The remainder are non-provisional rejections.

For the above documents that fail to disclose a non-magnetic underlayer or back coat layer, Imaoka (U.S. Patent No. 8,535,817 and corresponding PGPUB) teaches that these layers are conventional in magnetic tapes for improving the electromagnetic and running characteristics of a tape (col. 17, lines 45 – 63 and examples).
Regarding the thickness values of the various layers and the total overall thickness of the medium, the Examiner notes that these are all results effective variables that can be optimized to meet the claimed ranges as taught by Imaoka (col. 5, lines 1 – 21; col. 17, lines 59 – 67; col. 22, lines 50 – 58; and examples).
Regarding the distinction between the above documents which claim a device including the magnetic tape versus the presently claimed limitations directed solely to the recording medium(tape), the Examiner notes that other than the use of a TMR head limitation, the device limitations are nominal and would not support a restriction requirement between the magnetic tape of claim 1 and the device of the document claims.  The use of MR, including TMR, GMR, etc., heads is nominal/old, as taught by Imaoka ‘817 (at least Title; Abstract; Examples; and col. 20, lines 1 – 14 and col. 26, lines 20 - 23).
It would, therefore, have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of the indicated references to utilize abrasives meeting the claimed limitations as taught by Imaoka, since such limitations are established in the art for improving the electromagnetic and running properties of the medium.
The above references fail to claim the C-H derived carbon limitation requirements on the magnetic layer.  However, Kasada et al. (U.S. Patent App. No. 2016/0189739 A1) disclose that controlling the C-H derived carbon limitations on the magnetic layer side can produce recording media having good running characteristics, as well as good electromagnetic performance (Title; Abstract; Summary of Invention).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  the present claims are deemed allowable for substantially the same reasons set forth in the above identified, commonly owned applications/patents.  Namely, the specific characterization means as claimed have been shown to be patentable over the prior art that fails to teach or suggest those specific characterization means.  With regard to the present Application, the Examiner notes that the C-H derived carbon limitation is rendered obvious/anticipated by U.S. 9,711,174, published June 30, 2016.  However, no qualifying reference teaches or renders obvious the index of refraction limitations as claimed (the only disclosure of that limitation are Applicants’ own within the grace period).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
June 3, 2022